DETAILED ACTION
This is in response to applicant’s arguments and Declaration under 37 CFR § 1.132 filed 04 February 2022.  Claims 1-7 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Narihiko et al (US 5,085,792) made in the previous Office action is withdrawn in view of applicant’s argument that R2 is an alkyl group resulting in a compound that contains a quaternary carbon in the X position of formula (1) in Claim 1.  Claim 1 requires that X represents a divalent group containing no quaternary carbon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (5,259,978) or (US 4,886,613).
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive. As previously set forth, the Yoshimura et al references [“Yoshimura”] disclose a traction fluid comprising a diester or its derivative having two cyclohexyl rings, and a poly-α-olefin as the base oil.  The structural formula of the diester compound is set forth in COL.2, L23-28, wherein A’ indicates an ester linkage of –COO- or –OOC-, n is a number within 1 to 10, R1 is independently selected from hydrogen and alkyl groups having 1 to 8 carbon atoms, and R2 is independently selected from hydrogen and alkyl groups containing 1 to 3 carbon atoms.  
Thus the examiner is of the position that either Yoshimura reference meets the claimed limitations of the lubricant base oil for power transmission wherein the lubricant base oil comprises a compound represented by formula (1) of independent claim 1.  
The Yoshimura references disclose that various additives may also be added to the traction fluid.  COL.5, L39-51, of (‘978).  Yoshimura discloses that the term “traction fluid” is intended to mean a fluid for use in devices which transmit a rotational torque through point contact or line contact, or for use in transmissions having a similar structure.  COL.5, L52 et seq. of (‘978).  
Response to Arguments
Applicant argued that the compound of the general formula of Yoshimura ‘978 and Yoshimura ‘613 overlaps with the compound represented by formula (1) of the present invention, but the compounds specifically disclosed in the Examples of Yoshimura ‘978 and Yoshimura ‘613 do not fall within the scope of compound represented by formula (1) of claim 1. 
Applicant argues that the only branched diol compound specifically disclosed in the Yoshimura references is 1,3-butanediol.  However, independent Claim 1 does not exclude 1,3-butanediol.  The specification sets forth Examples 1-14 wherein the lubricating base oil is prepared with three different diols namely, 2-methyl-1,3-propanediol; 3-methyl-1.5-pentanediol and 2,4-diethyl-1,5-pentanediol.  None of these diols are specifically disclosed in the Yoshimura references.  Applicant’s argument that Examples 1-14 were excellent in traction coefficient, pour point, and flash point as set forth in Table 1 when compared to comparative Examples 1-5 prepared from 1,3-butanediol and 2,2-dimethyl-1,3-propanediol as the diol reactant, has been found to be persuasive.   
   			Allowable Subject Matter
Claim 4, wherein X in formula (1) is a divalent group obtained by removing two hydroxyl groups from one member selected from the group consisting of 2-methyl-1,3-propanediol, 3-methyl-1,5-pentanediol, and 2,4-diethyl-1,5-pentanediol, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All of the Examples set forth in the specification employ one of the above diols in preparing the lubricant base oils of the invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 15, 2022